Title: From Thomas Jefferson to Bayard & Co. LeRoy, 8 July 1823
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


                        Messrs Leroy &  Bayard
                        
                            Mo
                            July 8. 23
                        
                    You have reason to believe I am unmindful that I ought ere this to have remitted you the amount of my last bond, but it is, duly in mind altho’ delayed. my resources for payment as stated to you on former occsions are the produce of my farms, which are very distant from market. they have usually got to Richmond in June; but are tardier this year than ever. calculating the passage of my tobo  down the river and time for inspection & saleI shall be able to remit you one half the amount by the end of this month, and the other half soon after. I have thot it a duty to remove suspense on the subject. always acknoleging the kindness of your indulgence I salute you ever with frdship & respect
                        Th: J
                    